        Case 4:20-mj-00233-BD Document 2 Filed 10/26/20 Page 1 of 1

                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF ARKANSAS
United States of America                                                         Plaintiff

v.                                  Case No.: 4:20−mj−00233−BD

Branden Lee Brewer                                                             Defendant




                           NOTICE OF VIDEO HEARING


      PLEASE take notice that a Initial Appearance has been set by videoconference in
this case for October 27, 2020, at 03:15 PM before Magistrate Judge Beth Deere in Little
Rock Courtroom # 1D in the Richard Sheppard Arnold United States Courthouse located
at 600 West Capitol Avenue, Little Rock, Arkansas. Parties must submit all video exhibits
in advance of the proceeding.



DATE: October 26, 2020                           AT THE DIRECTION OF THE COURT
                                                    JAMES W. McCORMACK, CLERK


                                                        By: Suzy Flippen, Deputy Clerk




Electronic copy provided to:
U.S. Marshals Service, Eastern District of Arkansas
U.S. Probation Office, Eastern District of Arkansas
Court Security Office, Eastern District of Arkansas
